The final decree appealed awarded the custody of the children to the mother. The decree also ordered the home sold and the proceeds divided. It is our conclusion that jurisdiction of the lower court should be retained in respect to custody of the children and their maintenance. We also have doubts as to the propriety of that portion of the decree ordering the home sold.
The affirmance hereof shall be without prejudice to the lower court's retention of jurisdiction in that regard and the adjustment of the equities in event any change in custody of the children or in event of the wife's retention of possession and use as a home for herself and the children; jurisdiction in both respects is ordered retained for the lower court.
Appellee's counsel have petitioned for the allowance of additional counsel fees occasioned by reason of the appeal. The chancellor has been liberal in his award of fees in the first instance, the wife is not without means to pay, therefore the petition will be denied.
Affirmed as modified.
CHAPMAN, C. J., BROWN and THOMAS, JJ., and BARNS, Circuit Judge, Concur.